Name: Council Regulation (EEC) No 3610/90 of 11 December 1990 opening and providing for the administration of Community tariff quotas for certain agricultural, chemical and industrial products (1991)
 Type: Regulation
 Subject Matter: chemistry;  tariff policy;  industrial structures and policy
 Date Published: nan

 No L 351 /2 Official Journal of the European Communities 15. 12. 90 COUNCIL REGULATION (EEC) No 3610/90 of 11 December 1990 opening and providing for the administration of Community tariff quotas for certain agricultural, chemical and industrial products (1991 ) Whereas, it is appropriate to take the necessary measures to ensure efficient Community administration of these tariff quotas while offering the Member States the oppor ­ tunity to draw from the quota volumes the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be to able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the admi ­ nistration of the quantities draw by that economic union may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production in the Community of certain agricul ­ tural , chemical and industrial products will remain in the course of 1991 unable to meet the specific requirements of the user industries in the Community ; whereas, conse ­ quently, Community supplies of products of this type will depend to a considerable extent on imports from third countries ; whereas the most urgent Community require ­ ments for the products in question should be met imme ­ diately on the most favourable terms ; whereas Commu ­ nity tariff quotas at reduced or at zero duty should there ­ fore be opened within the limits of appropriate volumes for a period up to 31 December 1991 taking account of the need not to disturb the markets for such products nor the starting out or development of Community produc ­ tion ; Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted applica ­ tion of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1991 , the customs duties applicable to imports into the Community of the products listed below shall be suspended at the levels and within the limits of the Community tariff quotas shown below : Order No CN code (a) Description Amount of quota Quota duty (%) 09.2713 ex 2008 60 19 ex 2008 60 39 Sweet, clear-fleshed cherries, marinated in alcohol, of a diameter not exceeding 1 8,9 mm, stoned, intended for the manufacture of chocolate products (') :  With a sugar content exceeding 9 % by weight  With a sugar content not exceeding 9 % by weight ' 1 2 000 tonnes 10 + AGR10 09.2707 ex 2933 90 90 2,2-methylene-bis [4-(l,l,3,3-tetra-methyl-buthyi)-6 (2H-benzo ­ triazol-2-yl)-phenol] 40 tonnes 0 09.2727 ex 3902 90 00 Synthetic poly-alpha-olefin having a kinetic viscosity of not less than 38 x 10 ~~ 6 m2 s  1 (38 centistokes) at 100 °C measured using the ASTM D 445 method, for the manufacture of lubrica ­ ting oil 4 000 tonnes 0 09.2741 ex 8104 11 00 Unwrought magnesium having a purity of hot less than 99,95 % in the form of ingots, intended for the manufacture of elements used in the nuclear industry (') 1 500 tonnes 0 09.2743 ex 3806 90 00 Extracts of wood rosin, insoluble in aliphatic hydrocarbures, with a content of resin acid not higher than 30 % in weight 1 190 tonnes 0 09.2797 ex 8540 41 00 Magnetrons with a power output of less than 1 000 W, for the manufacture of microwave ovens (') 1 500 000 pieces 0 (a) See Taric codes in the Annex. (') Checks on their prescribed end-use shall be carried out pursuant to the relevant Community provisions. 15 . 12. 90 No L 351 /3Official Journal of the European Communities for release for free circulation, to the extent that the avai ­ lable balance so permits. If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota volume as soon as possible. If the quantities requested are greater than the available balance of the quota volume, the balance shall be allo ­ cated among applicants pro rata . The Commission shall inform the Member States of the drawings made . Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on 1 January 1991 . 2. Within the limits of these tariff quotas the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provi ­ sions of the 1985 Act of Accession . Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. Article 3 Where an importer presents a product covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the preferential arran ­ gements, and the entry is accepted by the customs autho ­ rities, the Member State concerned shall , by notifying the Commission, draw an amount corresponding to its requi ­ rements from the appropriate quota volume. Requests for drawings, indicating the date on which the entries were accepted, must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1990 . For the Council The President V. SACCOMANDI No L 351 /4 Official Journal of the European Communities 15. 12. 90 ANNEX Taric codes Order No CN code Taric code 09.2713 ex 2008 60 19 * 10 ex 2008 60 39 * 10 09.2707 ex 2933 90 90 * 21 09.2727 ex 3902 90 00 * 95 09.2741 ex 8104 11 00 * 30 09.2743 ex 3806 90 00 * 30 09.2797 ex 8540 41 00 ¢ 91